DETAIL ACTION
Claims 1-20 are allowed in this Office Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Cheryl Eichstaedt (Reg. # 50,761) on February 18, 2021.
The application has been amended as follows:
Claim 20 is amended.
AMENDMENTS TO THE CLAIM
1. (Previously Presented) A non-transitory computer readable medium including one or more instructions executable by one or more processors for: 
querying a data repository that includes a collection of files and directories associated with one or more interrelated projects and a history of the files; 
determining a current revision of the data repository; 
determining revisions of changes that have occurred since previous revisions of the data repository with respect to the current revision of the data repository; 
analyzing the revisions of the changes to determine changes to a data structure and attributes of the data repository since the previous revisions of the data repository; determining a level of data backup required to recover the data repository to a particular revision; 

determining from the changes to the data structure, the attributes since the previous revisions of the data repository, the level of data backup required, and the specified backup data accuracy limit, which of the attributes and portions of the data structure are required, and which of the attributes of the data repository and the portions of the data structure are not required to restore the data repository to the particular revision; 
generating a backup object from the attributes and the portions of the data structure are required to recover the data repository to the particular revision, wherein the backup object is generated to include the required attributes and the required portions of the data structure without including the attributes and the portions of the data structure that are not required based on a history of the changes to the data structure;
Page 2 of 10Application No.: 15/434,475 Attorney Ref.: ORACP0177 Client Ref.: ORA170374-US-NPconfiguring the backup object to provide a human-friendly text description that reports nature of the changes; and storing the backup object as a compressed file.  
2. (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the data repository comprises an SVN repository.  
3. (Original) The non-transitory computer readable medium of claim 1, wherein the revisions of the changes comprises commit revisions.  
4. (Original) The non-transitory computer readable medium of claim 1. wherein analyzing the revisions of the changes further comprises determining redundant changes to the data structure since the previous revisions of the data repository.  

6. (Original) The non-transitory computer readable medium of claim 1, wherein the level of data backup required to recover the data repository to a particular revision comprises a partial backup.  
7. (Original) The non-transitory computer readable medium of claim 1, wherein the level of data backup required to recover the data repository to a particular revision comprises a full backup.  
8. (Original) The non-transitory computer readable medium of claim 1, further comprising providing a plurality of nodes of the data repository with a common identifier.  
9. (Original) The non-transitory computer readable medium of claim 8, further comprising using the common identifier and a partition attribute to generate a mapping configured to generate a unique identifier for a node.  
10. (Original) The non-transitory computer readable medium of claim 9, further comprising processing the mapping to generate the unique identifier for the node.  
11. (Previously Presented) A processor implemented method comprising:
querying a data repository that includes a collection of files and directories associated with one or more interrelated projects and a history of the files; 
determining a current revision of the data repository; determining revisions of changes that have occurred since previous revisions of the data repository with respect to the current revision; 

determining a level of data backup required to recover the data repository to a particular revision; 
determining a data backup threshold accuracy configured to set a backup data accuracy to a specified backup data accuracy limit; determining from the changes to the data structure, the attributes since the previous revisions of the data repository, the level of data backup required, and the specified backup data accuracy limit, which of the attributes of the data repository and portions of the data structure are required, and which of the attributes and the portions of the data structure are not required to restore the data repository to the particular revision;
generating a backup object from the attributes and the portions of the data structure are required to recover the data repository to the particular revision, wherein the backup object is generated to include the required attributes and the required portions of the data structure without including the attributes and the portions of the data structure that are not required based on a history of the changes to the data structure;Page 4 of 10Application No.: 15/434,475 Attorney Ref.: ORACP0177 Client Ref.: ORA170374-US-NP
configuring the backup object to provide a human-friendly text description that reports nature of the changes; and storing the backup object as a compressed file.  
12. (Previously Presented) The method of claim 11, wherein the data repository comprises an SVN repository.  
13. (Original) The method of claim 11, wherein the revisions of the changes comprises commit revisions.  

15. (Original) The method of claim 11, wherein analyzing the revisions of the changes further comprises determining redundant changes to the attributes since the previous revisions of the data repository.  
16. (Original) The method of claim 11, wherein the level of data backup required to recover the data repository to a particular revision comprises a partial backup.  
17. (Original) The method of claim 11, wherein the level of data backup required to recover the data repository to a particular revision comprises a full backup.  
18. (Original) The method of claim 11, further comprising providing a plurality of nodes of the data repository with a common identifier.  
19. (Original) The method of claim 18, further comprising using the common identifier and a partition attribute to generate a mapping configured to generate a unique identifier for a node.  
20. (Currently Amended) An apparatus comprising:
a memory containing computer readable medium executable code having stored thereon instructions for backing up data in a computing environment; 
one or more processors coupled to the memory, the one or more processors configured to execute the machine executable code to cause the one or more processors to:
query a data repository that includes a collection of files and directories associated with one or more interrelated projects and a history of the files; determine a current revision of the data repository; 
determine revisions of changes that have occurred since previous revisions of the data repository with respect to the current revision;
 analyze the revisions of the changes to determine changes to a data structure and attributes of the data repository since the previous revisions of the data repository; determine a level of data backup required to recover the data repository to a particular revision; 
determining a data backup threshold accuracy configured to set a backup data accuracy to a specified backup data accuracy limit; 
determine from the changes to the data structure, the attributes since the previous revisions of the data repository, the level of data backup required, and the specified backup data accuracy limit, which of the attributes and portions of the data structure are required, and which of the attributes and the portions of the data structure are not required to restore the data repository to the particular revision; 
generating a backup object from the attributes and the portions of the data structure are required to recover the data repository to the particular revision, wherein the backup object is generated to include the required attributes and the required 
configuring the backup object to provide a human-friendly text description that reports nature of the changes; and storing the backup object as a compressed file.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 7-10) dated December 11, 2020, regarding the features of claims 1, 11 and 20, the claimed features “determine from the changes to the data structure, the attributes since the previous revisions of the data repository, the level of data backup required, and the specified backup data accuracy limit, which of the attributes and portions of the data structure are required, and which of the attributes and the portions of the data structure are not required to restore the data repository to the particular revision; generating a backup object from the attributes and the portions of the data structure are required to recover the data repository to the particular revision, wherein the backup object is generated to include the required attributes and the required portions of the data structure without including the attributes and the portions of the data structure that are not required based on a history of the changes to the data structure”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
The prior art, Sedlar (US 7,418,435) directed to techniques for accessing data stored in a database. According to one technique, an application makes one or more calls to an operating system to access a file. The operating system includes routines 
The prior art, Kolesnikov (US 9,037,534) directed to a data transformation system receives data from one or more external source systems and stores and transforms the data for providing to reporting systems. The data transformation system maintains multiple versions of data received from an external source system.  data transformation system can combine data from different versions of data and provide to the reporting system. As a result, external source systems that do not maintain data in a format appropriate for reporting systems and/or do not maintain sufficient historical data to generate different types of reports are able to generate these reports. The data transformation system can also enhance older versions of data stored in the system or exclude portions of data from reports. The data transformation system can purge older versions of data so that older data that is less frequently requested is maintained at a lower frequency than recent data.
The prior art, Zheng et al. (US 8,200,638) directed to network storage systems, and more particularly, to a storage server that manages block-level backups and restoration based on a client-server backup protocol.
The prior art, Crofton et al. (US 2017/0177867) directed to the backup system may monitor file modification behaviors on a single device, relative to practices of an 
The prior art, Moeller et al. (US 9,069,885) directed to systems and methods involved in the automated retrieval and storage of online digital content, particularly related to systems and methods for the retrieval, monitoring, backup, and storage of online digital content, wherein such content exemplarily includes source code and files for hosting websites, audio files, video files, data files, system files, image files, or any other types of content that are typically stored in third party servers.
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.

/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153